On Petition eor a Rehearing.
Ross, J.
The appellee asks a rehearing in this case for the reason, as put by counsel, that the word attorney, “ when applied to one for whom a fee is provided in the execution of a promissory note, means an officer of court who performs services for a litigant in a court, and not a mere collecting agent.” Counsel then proceeds to say that the intent of the contracting parties was simply to pay “ attorney’s fees ” in case suit was brought to 'enforce the payment of the principal of the note. He also contends that the intention must be determined from custom, and *369that the custom in Indiana is not to compel the payor to pay an attorney fee except suit be instituted.
It is not within the province of courts to make contracts for parties, but to construe them; and it is their duty, in construing a contract, to arrive, if possible, at the intention of the parties as expressed by the terms of the contract itself.
It must he conceded at the outset that it’was the intention _ of the parties to this contract, that the payors were to indemnify the payee for.any sum which he might he compelled to pay to enforce the terms of said contract in the event the payors made default; and by the expression “attorney’s fees” it was intended to mean such reasonable remuneration as the payee should pay, or be liable for, to an attorney at law for services rendered in the enforcement of the contract. And we do not hold that it was the intention of the parties to compel the payors to pay for services rendered by an agent simply delegated with the power of the principal in receiving the money, hut we do hold that when the payor has made default, and the payee, in good faith, and for the purpose of enforcing the contract, employs an attorney at law to proceed to compel its enforcement, and such attorney renders services under such employment, the payor must indemnify the payee for such sum as the payee may become liable for by reason of such employment and services rendered.
The services contemplated by the contract, and which an attorney at law would be required to render, are not alone to prosecute an action in the courts, hut such services as he may render, by reason of his special qualifications, to procure the desired result for his client, either with or without a resort to the courts to enforce such rights. If custom, as counsel asserts, has established in some parts' of the State a rule that no attorney fee is collectible except a suit he commenced, it has also established a rule to the *370contrary in other parts of the State. Custom is established law only when it applies universally, and not where its application relates to particular localities.
An unconditional stipulation, in a bill of exchange, acceptance, draft, promissory note, or any other written evidence of indebtedness, to pay an attorney, fee is valid. Tuley v. McClung, 67 Ind. 10 ; Bond v. Orndorf, Admr., 77 Ind. 583; Harvey v. Baldwin, 124 Ind. 59.
Such stipulations, however, are intended simply as an indemnity to indemnify the payee for such reasonable sum only as ho may bo compelled to pay, or become liable for, to an attorney at law, for services rendered by him to induce or compel the payors to fulfill their contract. Kennedy v. Richardson, 70 Ind. 524; Goss v. Bowen, 104 Ind. 207.
When a party executing a note containing an unconditional agreement to pay attorney’s fees, whether the amount is a stated por cent, or undetermined, has failed to meet his obligation when due, and the payee, in good faith, and because ho deems it necessary so to do in order to enforce collection, places the note in the hands of an attorney at law for collection, who renders professional services in and about the collection thereof, either by suit or otherwise, he must pay, in addition to the principal and interest, such reasonable attorney’s fees as shall be sufficiently adequate to compensate him for the services rendered in order to discharge the obligation. In no event, however, shall he be liable for a greater per cent, than that stipulated in the contract,.where the per cent, is stated, but when unlimited, then he shall pay a reasonable attorney fee. As above stated, the right to collect an attorney fee from a defaulting payor does not depend upon the institution and prosecution of a suit, hut rather upon the question as to whether or not professional services have been rendered by an attorney at law, in 'or about the collection of the principal of the obligation containing the stipulation for attorney’s fees. In this ease the question is not *371presented as to the extent of appellees’ liability for attorney’s fees, bnt sitnply whether or not the appellees are liable to pay any attorney’s fees.
Filed. March 17, 1893.
, Having arrived at the conclusion that the appellant was entitled to collect attorney’s fees, the petition must be overruled.
Reinhard, O. J., and Lotz, J., dissent.